Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR20180099280A) in view of Zermas (20180074203)
With regarding to claim 1, Kang discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations comprising (an apparatus installed in a self driving host vehicle, see at least an abstract, the background, and the description of Fig.1): 
receiving a lidar dataset representing an environment (a virtual lane marking apparatus detects lane information, see the description of step 110 of the Fig.1) ; 
associating the lidar dataset with a voxel space, the voxel space comprising a voxel (a virtual lane generator extract objects and feature portion from an external image which represent a part indicating the characteristic of the object, see description of Fig.2, at step 221); 
determining, for the voxel of the voxel space, a normal vector associated with data represented by the voxel (the virtual lane generating device (LIDAR) detects object area 81, using a neural network trained to detect object includes a feature portion of an object with an object, see at least the description of Fig.8); 
determining, based at least in part on the normal vector associated with the voxel, that the voxel is a ground voxel (Fig.8-Fig.15 shown object features are on the ground).
Kang fails to teach determining a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controlling a vehicle based at least in part on the ground cluster.  
Zermas discloses a lidar object detection system for an automated vehicle (see the abstract).  The system determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel, and controls the vehicle based at least in part on the ground cluster (the controller 26 detects and classifies each detected points as a ground point 28 or non-ground-point 30, and defines clusters of non-ground-points associated with the object 14; and controls the vehicle based on the clusters (see at least [0044]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang by including to determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controls a vehicle based at least in part on the ground cluster as taught by Zermas for efficiency processing the data from the lidar sensors.


With regarding to claim 16, Zermas teaches that the system of claim 15, the operations further comprising: determining a reference orientation; and determining that an angle between the normal vector and the reference orientation is below a threshold value; wherein determining that the voxel is the ground voxel is further based at least in part on the angle being below the threshold value (each point of the point-cloud segment P is evaluated against the estimated plane model and produces the distance which is compared to a user defined threshold which devices whether the point belongs to the ground surface or not, see at least [0018]+).  

With regarding to claim 17, Zermas teaches that the system of claim 15, the operations further comprising: extracting a set of voxels associated with the ground cluster from the voxel space to identify a subset of the voxel space; clustering the set of voxels to determine a cluster of voxels, wherein a first voxel of the set of voxels is adjacent to at least a second voxel of the set of voxels; determining that a number of voxels associated with the cluster of voxels is below a threshold number of voxels; and determining that the cluster of voxels is not an object (controller 26 defines a cluster 34 of non-ground points associated with the object 14, see at least [0046]+).  

With regarding to claim 19, Zermas teaches that the system of claim 15, wherein the vehicle is an autonomous vehicle, the operations further comprising: generating, based at least in part on the ground cluster representing a drivable surface for the autonomous vehicle, a trajectory for the autonomous vehicle; and controlling, based at least in part on the trajectory, the autonomous vehicle (the process organizes the non-ground points into runs, then associating nearby runs into clusters for autonomous driving vehicle, see at least [0041]-[0047]+).  

With regarding to claim 20, Kang teaches that the system of claim 19, the operations further comprising: determining an occupancy of voxels over a period of time to determine a dynamic object represented in the voxel space; wherein generating the trajectory is further based at least in part on the dynamic object (the virtual lane generator can cluster objects according the positional coordinates of the object area, uses a model trained to classify the driving group of the object area, see at least the description of Fig.9).  

With regarding claim 21, Kang discloses a method comprising: 
receiving sensor data representing an environment (a virtual lane marking apparatus detects lane information, see the description of step 110 of the Fig.1); 
associating the sensor data with a voxel space, the voxel space comprising a voxel (a virtual lane generator extract objects and feature portion from an external image which represent a part indicating the characteristic of the object, see description of Fig.2, at step 221); 
determining, for the voxel of the voxel space, a normal vector associated with data represented by the voxel (the virtual lane generating device (LIDAR) detects object area 81, using a neural network trained to detect object includes a feature portion of an object with an object, see at least the description of Fig.8); 
determining, based at least in part on the normal vector associated with the voxel, that the voxel is a ground voxel (Fig.8-Fig.15 shown object features are on the ground).
Kang fails to teach determining a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controlling a vehicle based at least in part on the ground cluster.  
Zermas discloses a lidar object detection system for an automated vehicle (see the abstract).  The system determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel, and controls the vehicle based at least in part on the ground cluster (the controller 26 detects and classifies each detected points as a ground point 28 or non-ground-point 30, and defines clusters of non-ground-points associated with the object 14; and controls the vehicle based on the clusters (see at least [0044]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang by including to determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controls a vehicle based at least in part on the ground cluster as taught by Zermas for efficiency processing the data from the lidar sensors.

With regarding claim 22, Zermas teaches that the method of claim 21, further comprising: determining, based at least in part on an orientation of the vehicle, a reference orientation; determining that an angle between the normal vector and the reference orientation is within a threshold value; and determining, based at least in part on the angle being below the threshold value, that the voxel is the ground voxel (each point of the point-cloud segment P is evaluated against the estimated plane model and produces the distance which is compared to a user defined threshold which devices whether the point belongs to the ground surface or not, see at least [0018]+).
With regarding to claim 23, Zermas teaches that the method of claim 21, wherein the ground voxel is a first ground voxel, and wherein determining the ground cluster comprises: selecting the first ground voxel as a seed voxel; determining a second ground voxel adjacent to the seed voxel; and associating the seed voxel and the second ground voxel with the ground cluster (see at least [0018]-[0023]+).  

With regarding to claim 24, Zermas teaches that the method of claim 21, further comprising: determining a set of voxels associated with the ground cluster from the voxel space to identify a subset of the voxel space; clustering a first group of voxels of the set of voxels to determine a first object, a first voxel of the first group adjacent to a second voxel of the first group; and clustering a second group of voxels of the set of voxels to determine a second object, a third voxel of the second group adjacent to a fourth voxel of the second group; wherein a first individual voxel of the first group is not adjacent to a second individual second voxel of the second group (see at least [01118]-[0030]+.  
With regarding to claim 25, Zermas teaches that the method of claim 21, further comprising; determining a first cluster of first ground voxels; determining a second cluster of second ground voxels; determining a gradient between the first cluster and the second cluster; determining that the gradient is below a gradient threshold; and joining, based at least in part on the gradient being below the gradient threshold, the first cluster with the second cluster to represent the ground cluster (see at least [0030]-[0036]+).  
With regarding to claim 26, Zermas teaches that the method of claim 21, further comprising: determining an occupancy of voxels over a period of time to determine a dynamic object represented in the voxel space; and generating, based at least in part on the dynamic object represented in the voxel space, a trajectory for a vehicle (see at least [0037]-[0040]+).  

With regarding to claim 27, Kang discloses one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: 
receiving sensor data representing an environment (a virtual lane marking apparatus detects lane information, see the description of step 110 of the Fig.1);
associating the sensor data with a three-dimensional space discretized as a plurality of voxels (a virtual lane generator extract objects and feature portion from an external image which represent a part indicating the characteristic of the object, see description of Fig.2, at step 221);
determining, for a voxel of the plurality of voxels, a surface normal associated with a portion of the sensor data associated with the voxel (the virtual lane generating device (LIDAR) detects object area 81, using a neural network trained to detect object includes a feature portion of an object with an object, see at least the description of Fig.8); 
 	determining, based at least in part on the surface normal associated with the voxel, that the voxel is a ground voxel (Fig.8-Fig.15 shown object features are on the ground).
Kang fails to teach determining a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controlling a vehicle based at least in part on the ground cluster.  
Zermas discloses a lidar object detection system for an automated vehicle (see the abstract).  The system determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel, and controls the vehicle based at least in part on the ground cluster (the controller 26 detects and classifies each detected points as a ground point 28 or non-ground-point 30, and defines clusters of non-ground-points associated with the object 14; and controls the vehicle based on the clusters (see at least [0044]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang by including to determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controls a vehicle based at least in part on the ground cluster as taught by Zermas for efficiency processing the data from the lidar sensors.

With regarding to claim 28, Zermas teaches that the one or more non-transitory computer-readable media of claim 27, the operations further comprising: determining a reference direction associated with an orientation of the vehicle; and determining that an angle between the surface normal and the reference direction is below a threshold value; wherein determining that the voxel is the ground voxel is further based at least in part on the reference direction and the angle being below the threshold value (each point of the point-cloud segment P is evaluated against the estimated plane model and produces the distance which is compared to a user defined threshold which devices whether the point belongs to the ground surface or not, see at least [0018]+).


With regarding to claim 32, Kang teaches that the one or more non-transitory computer-readable media of claim 27, the operations further comprising: determining an object represented in at least a portion of the sensor data; and associating an object identifier with voxels representing the object (see at least the description of Fig.10).  

Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Zermas as applied to claim 15 above, and further in view of Rogan (20140368493).
With regarding to claim 33, Kang and Zermas disclose the claimed subject matter but fail to teach performing, based at least in part on the sensor data associated with the voxel, an eigenvalue decomposition associated with a covariance matrix to determine the surface normal associated with the voxel.  
Rogan discloses a system that comprises a movement classifier that is trained and configured to select a movement classification of objects in an environment using lidar point cloud such as neural network or a generically evolved algorithm which calculates an average movement of the lidar points, identifies regions of 3D voxel space, see at least [0043]-[0044]) which meets the claim.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang by including to determines a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel; and controls a vehicle based at least in part on the ground cluster as taught by Zermas, and further including performing, based at least in part on the sensor data associated with the voxel, an eigenvalue decomposition associated with a covariance matrix to determine the surface normal associated with the voxel as taught by Rogan.  The combination of Kang, Zermas and Rogan is an adapted system identifying objects more accuracy.

With regarding to claim 34, Rogan teaches that the one or more non-transitory computer-readable media of claim 27, wherein the ground cluster comprises at least one voxel as a seed point for growing the ground cluster (the detected lidar points clusters around particular object, wherein the lidar points are mapped to a voxel 3D space, see at least [0025]-[0026]).





Allowable Subject Matter
Claims 18, 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662